Citation Nr: 1204401	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-43 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to November 1953 with subsequent periods of active duty for training (ACDUTRA) to September 1987.     

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim.  

The Veteran was scheduled to appear at the RO in Louisville to have a videoconference hearing before a Veterans Law Judge.  However, the Veteran failed to appear for his hearing, and has not since requested a new hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral hearing loss disability and his military service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in January 2010, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes the Veteran's statements, service treatment records, as well as postservice VA treatment records.  

Additionally, the Veteran was afforded a VA audiological examination in April 2010.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

With regards to service treatment records, the Board notes that the record does not appear to be complete.  The Veteran was advised in a September 2010 letter that some of his service treatment records were not available and that he should furnish copies of his service treatment records in his possession as well as alternate sources of evidence.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records.  The RO submitted a request to the National Personnel Records Center (NPRC) in February 2010, asking for all available military medical records.  The NPRC subsequently provided service treatment records in its possession.  There is no indication that any additional records still exist that have not been associated with the claims folder.  

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.

In any event, as will be explained below the outcome of this case hinges in large part on post-service medical records.  That is, the competent and probative evidence of record does not support a finding of a nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss disability.  The loss of some of the service treatment records, although unfortunate, is not crucial to the Board's decision. 

The Board notes that the Veteran has stated that he received treatment from January 1985 to August 2002 at the VA Medical Center in Nashville, Tennessee for his bilateral hearing loss disability.  However, the RO notified the Veteran in a letter dated September 2011 that it was unable to obtain these records with a memorandum in the Veteran's claims folder indicating such.  Accordingly, the Board finds that remand for these VA treatment records is not necessary as the RO made a sufficient attempt to locate these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").
Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  He failed to appear for his scheduled videoconference hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Service connection for a Bilateral Hearing Loss Disability 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  However, presumptive periods do not apply to ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA is not appropriate.

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As has been explained above, some of the Veteran's service treatment records are unavailable for review.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The Veteran is claiming entitlement to service connection for a bilateral hearing loss disability, which he contends is due to his military service.  See, e.g., the Veteran's notice of disagreement dated in May 2010.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with a bilateral hearing loss disability, as is evidenced by the report of the April 2010 VA audiological examination.  Puretone threshold during the April 2010 examination was in excess of 40 dB in each ear at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a bilateral hearing disability under 38 C.F.R. § 3.385.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, the Board notes that the Veteran's service treatment records during his period of active duty from April 1952 to November 1953 are unavailable for review.  The Board observes that the initial documentation of a service audiological evaluation is dated in March 1968.

Pure tone thresholds, in decibels, were as follows for the March 1968 service audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
X
15
LEFT
5
10
10
X
15


The Board adds that a service audiological examination dated in April 1982 documents evidence of a bilateral hearing loss disability.  Pure tone thresholds, in decibels, were as follows for the April 1982 audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
55
X
60
LEFT
35
65
75
X
95


The remainder of the Veteran's available service treatment records are absent any complaints of or treatment for a bilateral hearing loss disability.  Additionally, the record does not reflect medical evidence showing any manifestations of hearing loss disability during the one-year presumptive period after the Veteran's separation from active duty.  On the contrary, the record does not reflect any complaints or findings of a hearing loss disability until April 1982 (more than 25 years after his separation from active service) that are consistent with a hearing loss disability.  As noted above, presumptive periods do not apply to ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA is not appropriate.

With respect to in-service injury, the Veteran maintains that he developed a hearing loss disability due to noise exposure in service from working with tanks as well as from artillery fire.  See, e.g., the April 2010 VA examination report.  The Veteran served on active duty from April 1952 to November 1953.  His personnel records indicate that his job duties involved using light and heavy weaponry.  As indicated above, his service treatment records are negative for any history, treatment, or diagnosis of a hearing loss disability during his period of active duty.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including working with light and heavy weaponry, would be consistent with exposure to loud noise in service.  This is sufficient to satisfy Hickson element (2).

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current bilateral hearing loss disability is not related to his military service.

Specifically, the Veteran was afforded a VA audiological examination in April 2010.  In addition to the results of a current audiological examination, the VA examiner considered the Veteran's history of military noise exposure working with tanks and artillery fire.  Despite the Veteran's in-service noise exposure, the audiologist concluded that, "[b]ased on [V]eteran's reported limited noise history during short active duty periods it is my opinion [V]eteran's current hearing loss is less likely as not due to loud noise exposure while on active duty service."  The audiologist's rationale for her conclusion was based on a review of the Veteran's claims folder, to include the Veteran's audiological evaluations dated in 1968, 1972, 1976, and 1982 as well as consideration of the Veteran's reported onset of the noise exposure and examination of the Veteran.         

The April 2010 VA audiological examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the April 2010 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a bilateral hearing loss disability for several years after active duty service.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of military noise exposure, and determined that the in-service exposure to noise did not cause his current hearing loss disability.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of a nexus between his bilateral hearing loss disability and his military service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current bilateral hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his bilateral hearing loss disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a bilateral hearing loss disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, a bilateral hearing loss disability is dated in April 1982.  See a service audiological evaluation dated in April 1982.  This was more than 25 years after the Veteran left active duty service in November 1953.  

While the Veteran is competent to report hearing loss over the years since service, the Board notes that audiological evaluations dated in March 1968, January 1972, May 1976, and July 1979 failed to show a bilateral hearing loss disability or symptomatology attributable thereto.  The Board finds that his current statements regarding a continuity of a bilateral hearing loss disability since active duty service are not credible.  His March 1968, January 1972, May 1976, and July 1979 audiological evaluations as well as the April 2010 VA examination contradict any current assertion that the Veteran's current bilateral hearing loss disability was initially manifested during active duty service and has continued since service.  There is no competent medical evidence that the Veteran complained of or was treated for a bilateral hearing loss disability for many years after his separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated.  Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


